Citation Nr: 1717355	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for bilateral hearing loss disability and assigning a non-compensable evaluation.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has demonstrated hearing acuity of Level II in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) were not fulfilled as to VA's duty to notify, but, as explained below, the Veteran was not prejudiced.

In this case, in the August 2014 rating decision, the RO granted service connection for bilateral hearing loss disability.  Because the claim for service connection was more than substantiated, it was proven, the intended purpose of 38 U.S.C.A. 
§ 5103(a) notice was fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective or nonexistent notice with respect to the downstream elements of level of compensation.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.

VA has done everything reasonably possible to assist the Veteran with respect to his claim in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. 
§ 3.3159(c) (2016).  Service treatment records have been associated with the claims file, and all identified and available treatment records have been secured.  The Veteran was provided a VA examination in June 2014.  The report reflected that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.  Additionally, the Veteran has not stated nor is there record evidence indicating that there has been a material change in the severity of his service-connected bilateral hearing loss disability since he was last examined in June 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal, see 38 C.F.R. § 4.2 (2016), and VA's duty to assist with respect to obtaining a VA examination or opinion has been met, see 38 C.F.R. § 3.159(c)(4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the VA examination, the June 2014 VA examiner addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007).  Additionally, neither the Veteran nor his representative has asserted that the VA examination report has any deficiency regarding functional impact.  See Martinak, 21 Vet. App. at 456.  Therefore, the Board finds that VA met its duty to assist.

Analysis

The Veteran contends that his service-connected bilateral hearing loss disability is more disabling than contemplated by the current non-compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, see 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's bilateral hearing loss is currently assigned a non-compensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII (2016).  Table VI correlates the average puretone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85 (2016).  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.  The rules for unilateral hearing loss, see 38 C.F.R. § 4.85(f) (2016), and, as explained below, exceptional patterns of hearing impairment, see 38 C.F.R. § 4.86 (2016), do not apply in this case.

The relevant evidence includes the June 2014 VA audiological report, which noted speech recognition scores of 88 and 84 percent in the right and left ear respectively, average puretone thresholds of 53 and 71 decibels in the right and left ear respectively, and the following individual puretone thresholds (air conduction):




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
55
55
60
53
LEFT
50
60
80
95
71

For the Veteran's right ear, by intersecting the average puretone decibel loss falling between 50 and 57 with the percent speech discrimination from 84 to 90, the resulting numeric designation from Table VI is II.  For the Veteran's left ear, by intersecting the average puretone decibel loss falling between 66 and 73 with the percent speech discrimination from 84 to 90 the resulting numeric designation from Table VI is III.

Table VII must then be consulted for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of II for the right ear on the axis for the better ear and a numeric designation of III for the left ear on the axis for the poorer ear, the point of intersection on Table VII requires assignment of a non-compensable percent rating under Diagnostic Code 6100.  See 38 C.F.R.        § 4.85(h) (2016).

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  The VA examination report, however, fails to demonstrate that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or that the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply.  See 38 C.F.R. § 4.86(a), (b) (2016).

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations based on the audiological examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This rating schedule contemplates the functional effects of hearing loss related to understanding speech and difficulty hearing, which are the Veteran's contentions as to his hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Consequently, there are no additional expressly or reasonably raised issues presented on the record, see Doucette, 28 Vet. App. 366, and the evidence does not support a compensable schedular disability rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.3 (2016).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R.       §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board is grateful to the Veteran for his honorable service.

Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  During his June 2014 VA examination, the Veteran stated that he frequently has to ask people to repeat themselves and he often misses things in conversations and meetings.  As a result, the Veteran feels that this has held him back in his career because he did not appear as sharp as he would have without the hearing loss.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule. 

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


